FILED
                                                                    United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                      Tenth Circuit

                              FOR THE TENTH CIRCUIT                       August 11, 2020
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
    UNITED STATES OF AMERICA,

         Plaintiff - Appellee,
                                                            No. 19-4096
    v.                                            (D.C. No. 4:18-CR-00081-DN-2)
                                                             (D. Utah)
    WEST FISHER,

         Defendant - Appellant.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before HARTZ, PHILLIPS, and MORITZ, Circuit Judges.
                  _________________________________

         Defendant West Fisher was sentenced to 188 months’ imprisonment after his

conviction by a jury on one count of possession of methamphetamine with intent to

distribute and one count of distribution of methamphetamine. In computing the

sentencing guidelines range, the district court increased Defendant’s offense level by

2 for obstruction of justice under USSG § 3C1.1. It recognized two grounds for the

enhancement: (1) Defendant’s retrieval of drug proceeds from the home of his



*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
codefendant, Jason Saunders, after Saunders was arrested and needed the money for

bail, and (2) his threatening statements about witnesses during a phone call to his

girlfriend while he was in pretrial detention.

       On appeal Defendant does not challenge his conviction but contends that he

should be resentenced because his offense level should not have been enhanced under

the obstruction-of-justice guideline. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm the judgment. Defendant forfeited the legal theories he presents on appeal

regarding the drug-proceeds ground for the enhancement because they were not

presented to the district court. And he has conceded that he is not entitled to relief if

his arguments are considered under plain-error review. We therefore need not

consider whether the enhancement could also be predicated on the threatening

statements.

       I.     BACKGROUND

       The Federal Drug Enforcement Agency (DEA) began investigating Defendant and

his codefendant Saunders in March 2018 after receiving information from the Sevier

County Sheriff’s Department that Defendant was bringing large quantities of

methamphetamine from out of state for sale in Utah. On July 3, 2018, the Sheriff’s

Department executed a warrant to search Saunders’s home. They found a little less than

a pound of methamphetamine in a safe in his bedroom and on his coffee table. Saunders

was arrested and taken to the county jail.

       A week later Saunders called Defendant from jail on a monitored phone line. He

told Defendant that he had $27,000 at his home that officers had not found while

                                             2
executing the search warrant; and he asked Defendant to get the key to his home from

him at the jail and retrieve $2500 to use to bail him out. Law-enforcement officers then

observed Defendant and his girlfriend, Laurie Layton, go to the jail and then to

Saunders’s home. The officers stopped Defendant and Layton as they drove away from

the home and asked about the money. Layton told the officers that she had it and gave

them $2500.

          A superseding indictment on October 31, 2018, charged Defendant with

possession of methamphetamine with intent to distribute and distribution of

methamphetamine. He was arrested on the indictment on November 11. While he was

awaiting trial in jail, he had a recorded phone conversation with Layton in which he

stated:

          I’ll just go to prison for a fuckin’ couple of years because a dude got busted. So
          I’m going to take the rap for this mother fuckn’ punk. I should have slit his fuckn’
          throat when he was here. . . . Yeah. You know what’s going to happen when I get
          out? I’m going to kill the fuckn’ punk ass pig [DEA Agent]. He’s a dead
          motherfucker. [Cooperating Witness 1] is a dead motherfucker. [Cooperating
          Witness 2] is a dead motherfucker. They’re dead when I get out of that mother
          fuckn’ prison. . . . No, there’s two motherfucking options. I’m not playing this
          mother fuckn’ game with these fucking bitch ass snitches.

R., Vol. II at 9. Layton cautioned him about the threats. The witnesses mentioned by

Defendant testified against him at trial, and Defendant was convicted on both counts.

          II.    DISCUSSION

          Defendant’s sole argument on appeal is that the district court improperly

increased his offense level for obstruction of justice under USSG § 3C1.1. The

district court ruled that Defendant engaged in two acts of obstruction. One was the

                                               3
conversation with Layton in which he threatened witnesses. The other was his

removing drug money from Saunders’s home to pay Saunders’s bail. We must affirm

unless Defendant successfully challenges both grounds for the enhancement, since

one act of obstruction suffices for imposition of the enhanced offense level.

       We need not, however, address every challenge raised by the appellant in this

court. Failure to preserve an issue in the district court forfeits the right to review of

that issue on appeal. See Ave. Capital Mgmt. II, L.P. v. Schaden, 843 F.3d 876, 885

(10th Cir. 2016); United States v. Buonocore, 416 F.3d 1124, 1128 (10th Cir. 2005)

(“In general, this court will not consider a theory on appeal not raised or ruled on

below.”); Fed. R. Crim. P. 51(b) (“A party may preserve a claim of error by

informing the court . . . of . . . the party’s objection to the court’s action and the

grounds for that objection.”). For an objection to a court ruling to preserve an

argument against the ruling, it “must be definite enough to indicate to the district

court the precise ground for [the] party’s complaint.” United States v. Winder, 557
F.3d 1129, 1136 (10th Cir. 2009) (internal quotation marks omitted). Otherwise, “the

district court is deprived of the opportunity to correct its action in the first instance.”
Id. The mere fact that the theory presented on appeal falls under the same general

rubric as one presented to the district court is not sufficient to preserve the theory for

appellate review. See United States v. A.B., 529 F.3d 1275, 1279 n.4 (10th Cir. 2008)

(“We have repeatedly declined to allow parties to assert for the first time on appeal

legal theories not raised before the district court, even when they fall under the same

general rubric as an argument presented to the district court.”).

                                             4
         We now address whether Defendant preserved below his appellate arguments

challenging the drug-proceeds ground for imposing the obstruction-of-justice

enhancement to his offense level.

         The presentence report prepared by the probation office recommended that

Defendant receive a two-level enhancement under § 3C1.1 for his conduct in

retrieving cash from the home of his codefendant. Defense counsel filed written

objections to the recommendation. His argument against basing the enhancement on

his retrieval of the drug proceeds was that getting money to bail Saunders out of jail

was “not an obstruction of justice in the traditional sense of the crime.” R., Vol. II at

28. Counsel explained, “Being asked [by] a friend to go to his house and get some

bail money to bail him out of jail is not the standard set of circumstances that the

obstruction of justice statute is meant to prevent.” Id. He quoted the Utah

obstruction-of-justice statute and, without pointing to any particular language in the

statute, said that “[c]learly this enhancement does not apply, in that the behavior

mentioned by law enforcement, and even the charging document in the State of Utah,

could not support a conviction of this crime by [Defendant].”1 Id.


1
    The Utah statute states:
      (1) An actor commits obstruction of justice if the actor, with intent to hinder,
      delay, or prevent the investigation, apprehension, prosecution, conviction, or
      punishment of any person regarding conduct that constitutes a criminal offense:
          (a) provides any person with a weapon;
          (b) prevents by force, intimidation, or deception, any person from performing
          any act that might aid in the discovery, apprehension, prosecution,
          conviction, or punishment of any person;
          (c) alters, destroys, conceals, or removes any item or other thing;
          (d) makes, presents, or uses any item or thing known by the actor to be false;
                                            5
       Defense counsel made more or less the same argument at the sentencing

hearing. He argued:

       [U]nder Utah State law, I don’t think . . . that going to someone’s house,
       getting money from their house and bailing someone out at their request is an
       obstruction of justice. . . . [I]t’s not one of the elements. It’s not, go get some
       money and get me an airport ticket to get me out of the country and come bail
       me out. It’s simply, go to my house, pick up the money, come bail me out.

R., Vol. III at 442–43. Again, counsel did not point to any particular language in the

state statute.

       The government responded that Defendant went to Saunders’s house “to get

drug money” that officers had not found when they executed the search warrant. Id.

at 445. Therefore, the government argued, Defendant “[took] evidence from the

scene,” which is “obstruction of justice in and of itself.” Id. Defense counsel did not

respond to this argument. The district court ruled that the guideline applied because

it provides that “an attempt to interfere with prosecution [is] an obstruction of

justice.” Id. at 446.



         (e) harbors or conceals a person;
         (f) provides a person with transportation, disguise, or other means of
         avoiding discovery or apprehension;
         (g) warns any person of impending discovery or apprehension;
         (h) warns any person of an order authorizing the interception of wire
         communications or of a pending application for an order authorizing the
         interception of wire communications;
         (i) conceals information that is not privileged and that concerns the offense,
         after a judge or magistrate has ordered the actor to provide the information;
         or
         (j) provides false information regarding a suspect, a witness, the conduct
         constituting an offense, or any other material aspect of the investigation.
Utah Code Ann. § 76-8-306 (West 2020)
                                            6
      Apparently recognizing the validity of the government’s removal-of-evidence

theory, Defendant does not argue on appeal that taking the drug money from

Saunders’s home could not constitute obstruction of justice. Rather, he argues that

for the obstruction-of justice enhancement to apply to an attempt to conceal evidence,

the evidence at issue “must relate to the crime of conviction,” Aplt. Br. at 14 (internal

quotation marks omitted), and “the conduct at issue must have occurred during the

investigation, prosecution, or sentencing of the instant offense,” id. at 13–14 (internal

quotation marks omitted). He explains that his “crime of conviction did not include

or otherwise require consideration of Mr. Saunders’ proceeds of the crimes with

which he had been charged at the time,” id. at 15, and that the temporal requirement

was not satisfied because when he picked up the drug proceeds there was no

indication of a pending investigation against him. He also argues he had no intent to

conceal evidence of his crime of conviction because there was no reason to believe

that an investigation of his drug dealing was under way or imminent when he took

the cash.

      In short, Defendant’s brief on appeal argues that regardless of whether his

conduct obstructed the prosecution of Saunders, it did not obstruct the prosecution

against him. That was not the argument Defendant made in district court, where he

asserted that the conduct did not obstruct justice. Defendant’s reply brief on appeal

argues that what he said in his objections to the PSR and at his sentencing hearing

adequately alerted the district court to the issues raised on appeal. Respectfully, we

cannot agree.

                                            7
      We recognize that even when an issue is forfeited, the defendant may still

pursue plain-error review. See Fed. R. Crim. P. 52(b) (“A plain error that affects

substantial rights may be considered even though it was not brought to the court’s

attention.”); United States v. Teague, 443 F.3d 1310, 1314 (10th Cir. 2006) (“[A]

party that has forfeited a right by failing to make a proper objection may obtain relief

for plain error[.]” (emphasis omitted)). But not only has Defendant failed to ask for

plain-error review or to argue why the district court’s imposition of the offense-level

enhancement would be plain error, he has conceded that he does not believe that his

sentence was plainly erroneous. He states in his reply brief, “As the government

notes, we did not argue plain error in our opening Brief. Candidly, we do not believe

that the circumstances of this case and applicable case law support reversal of the

District Court’s application of USSG § 3C1.1 based on a plain error analysis.” Aplt.

Reply Br. at 1 n.2. We therefore hold that he has waived his right to plain-error

review and affirm his sentence.

      III. CONCLUSION

      We AFFIRM the judgment below.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                           8